Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 1 of 22                         PageID 727




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JONES et al.,

                   Plaintiffs,
         v.
                                                              Case No. 2:20-cv-02892-SHL-cgc
 VARSITY BRANDS et al.,

                   Defendants.



 JOINT STIPULATED PROTOCOL FOR THE DISCOVERY OF ELECTRONICALLY-
           STORED INFORMATION AND HARD COPY DOCUMENTS

        The parties to the above-captioned litigation (the “action” or this “litigation”), through their

counsel, have stipulated and agreed to give effect to this Joint Stipulated Protocol for Discovery

of Electronically Stored Information and Hard Copy Documents (“ESI Protocol” or “Protocol”),

to facilitate discovery in this litigation.

        The parties shall make good-faith efforts to comply with and resolve any differences

concerning compliance with this ESI Protocol. If a Producing Party, notwithstanding its good-

faith efforts, is unable to reasonably comply with any material aspect of this ESI Protocol, such
party shall inform the Receiving Party in writing a reasonable time before the date of production

as to why compliance with the ESI Protocol is unreasonable. All productions in this litigation are

subject to the confidentiality order separately entered by the Court in this litigation. Nothing

herein is intended to alter the parties’ rights and obligations under the Federal Rules of Civil

Procedure and applicable law. The parties specifically reserve all of their rights and objections to

any discovery that may be served upon them in this matter.

  I.    DEFINITIONS.

        1.        A reference to “document(s)” shall include both ESI and hard-copy documents, as

defined herein.



                                                   1
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 2 of 22                      PageID 728




       2.      “Document Family” refers to a group of related ESI that includes parent and

child documents as maintained in the ordinary course of business (e.g., a parent email or text

message and any attachments thereto).

       3.      “Electronically stored information” or “ESI,” as used herein, means, as

referenced in the Federal Rules of Civil Procedure, information that is stored electronically,

regardless of the media or whether it is in the original format in which it was created, as opposed

to stored in hard copy (i.e., on paper).

       4.      “Extracted Text” means the text extracted from an electronic document, and

includes all header, footer and document body information when reasonably available.

       5.       “Hard Copy Document” means a document collected from physical files

(paper) and not from electronic sources.

       6.       “Media” means an object or device, real or virtual, including but not limited to a

disc, tape, computer or other device on which data is or was stored.

       7.      “Metadata” is used to describe the structural information of a file that contains

data about the file, as opposed to describing the content of a file. The Metadata fields to be

produced are listed in Exhibit 1.

       8.      “Native” or “Native Format” means and refers to the format of ESI in the

application in which it was originally created and/or as used by the Producing Party in the usual

course of its business and in its regularly-conducted activities.

       9.      “OCR text” means text generated through Optical Character Recognition Process

of image/bitmap picture representation of the documents.


       10.     “Chat” means the transmission any kind of communication between two or more

people in real time over a local area network or the internet, including by way of example and

not limitation communications sent via Facebook Messenger, Google Chat, iMessage, Microsoft

Teams, Signal, Skype, Slack, Telegram, WhatsApp, and Zoom. The phrase “communication

between” is defined to include instances where one party addresses the other party, but the other

party does not necessarily respond.


                                                  2
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 3 of 22                     PageID 729




        11.    “Producing Party” means or refers to any party in the litigation from which

production of ESI or Hard Copy Documents are sought.

        12.    “Receiving Party” means or refers to any party in the litigation seeking

production of ESI or Hard Copy Documents.

        12.    “Tagged Image File Format” or “TIFF” means the CCITT Group IV Graphic

file format for storing bit mapped images of ESI or paper documents.

        13. “Text Messages” or Texts” means electronic messages that are sent among users

with mobile devices. Text Messages shall include Short Messaging Service (SMS), as well as

Multimedia Messaging Service (MMS) as the terms are described and used in “The Sedona

Conference Glossary: E-Discovery and Digital Information Management,” Fifth Ed., February

2020.

  II.   E-DISCOVERY LIAISONS

        Each party will identify an E-discovery Liaison who will be primarily responsible for

meeting and conferring concerning ESI. Each E-discovery Liaison will: (1) be knowledgeable

about the party’s e-discovery efforts; (2) be familiar with the party’s electronic systems and

capabilities in order to explain those systems and answer relevant questions, or have reasonable

access to those who are; and (3) be knowledgeable about the technical aspects of e-discovery,

including electronic document storage, organization, and format issues, and relevant information

retrieval technology, including search methodology or have reasonable access to those who are.

Each party shall designate its ESI Liaison within 10 days after entry of this Order. Each party will

provide written notice to the other parties of any changes of its designated E-discovery Liaison.

 III.   PRESERVATION

        The parties have taken and will continue to take reasonable steps to preserve reasonably

accessible documents and data from custodians and non-custodial sources they have identified as

potentially possessing relevant information that could be subject to discovery. To the extent that

a party wishes to exclude a category of documents from production on the basis of

proportionality or undue burden, the responding party will disclose said document category.



                                                 3
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 4 of 22                         PageID 730




 IV.    IDENTIFICATION AND COLLECTION OF DOCUMENTS

        To the extent a discovery request calls for the production of ESI, prior to any production

the parties anticipate discussing: (i) the identity and role of custodians from which documents

will be obtained for the production; (ii) the identity, scope, and format of custodial and non-

custodial sources from which documents will be considered for production. In addition, the

Producing Party shall disclose any relevant existing document retention polices and/or any

document destruction schedules that may be applicable to the sources of data collected.

       The Receiving Party may propose additional custodians or non-custodial sources. The

Producing Party will consider in good faith such requests. If the Producing Party chooses to use

search terms to filter documents for review in response to any discovery request, the Producing

Party will disclose the list of search terms, date filters, or other culling methods that it intends to

use. The Receiving Party may propose additional terms or culling parameters. The Producing

Party will consider in good faith such requests and the burden they would impose on it. The

parties will confer regarding testing of search terms.

        If the Producing Party plans to use TAR, including “predictive coding,” to identify or cull

documents to be reviewed or produced, the Producing Party will notify the Receiving Party and

will provide information on the TAR review technology, process, and validation, including: (1)

the Custodial Data Sources and Non- Custodial Data Sources against which TAR will be run; (2)

the TAR or advanced analytics methodology being deployed; (3) the quality control measures

used to validate the results of the TAR methodology or similar advanced analytics, including a

validation process, (4) any Documents, Document types, file types or other categories that the

Producing Party proposes to exclude from the TAR process and the method of identifying such

Documents to be excluded, (5) other disclosures that are reasonably necessary for the Requesting

Party to evaluate the proposed TAR process, as well as information on date filters and other

culling methods. The Receiving Party may propose additional search terms or culling

parameters. The Producing Party will consider in good faith any such proposals.




                                                   4
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 5 of 22                      PageID 731




       The Producing Party will disclose methodology for analysis of ESI or Hardcopy

Documents which are reasonably believed to be responsive to discovery requests but for which

text-based search technologies may be ineffective.

  V.   FORM OF ESI PRODUCTIONS

       Images. TIFF Images. All responsive ESI and Hard Copy Documents, except that ESI

which is produced in native format pursuant to paragraph 2 of this Section, shall be produced as

black and white, single-page, 300 DPI, Group IV TIFF files,. Each TIFF file should be assigned

a unique name matching the Bates number of the corresponding image. Bates numbers and

confidentiality designations should be electronically branded on each produced TIFF image.

These TIFF images should be provided in a separate folder and the number of TIFF files per

folder should be limited to 1,000 files. All TIFF images shall be processed to show and reveal

track changes, comments, and hidden content in Word documents and speaker notes and hidden

content in PowerPoint files.

       In scanning Hard Copy Documents, distinct documents should not be merged into a

single record, and single documents should not be split into multiple records (i.e., paper

documents should be logically unitized). If documents were scanned previous to this case,

however, and are not logically unitized, they may be produced in the format in which they were

maintained. In the case of an organized compilation of separate documents (for example, a

binder containing several separate documents behind numbered tabs), the document behind each

tab should be scanned separately. The parties will make their best efforts to unitize the

documents correctly and to correct any unitization failures.

       Documents containing color may, but do not need to, be produced in single-page color

JPEG format. If an original document contains color necessary to understand the meaning or

content of the document, the Producing Party shall honor reasonable requests for a color image

and/or native file of the document.

       Each party shall bear its own reasonable costs for the production of TIFF images,

specifically the costs of converting electronically stored information into TIFF or other agreed



                                                 5
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 6 of 22                       PageID 732




upon format(s). Such conversion costs shall not be recoverable as a cost under 28 U.S.C. §

1920(4).The parties retain their rights to recovery of costs other than those related to the

conversion and production of TIFF images or other agreed upon image formats.

        Natives. Responsive spreadsheets, PowerPoint presentations, audio/visual/multimedia,

webpages, animations, and other files that are not conducive to production in image format shall

be produced in native format, except where such files are redacted. The producing party shall

have discretion to provide single page TIFFs in addition to natives for PowerPoint presentations.

Native spreadsheets shall be produced with all embedded logic and, where reasonably feasible,

with all embedded calculations. The parties agree to meet and confer regarding producing other

files in native format, if necessary and appropriate. Responsive ESI produced in native format

shall be produced with Metadata described in Exhibit 1 that is contained in or associated with

that file to the extent extraction of metadata is reasonably possible. Each file produced in native

format shall be assigned a unique Bates number, and for each a single page placeholder TIFF

image stamped with this unique Bates number, a phrase indicating that the file has been

produced in native format, and the corresponding confidentiality designation under the

Confidentiality Order will be produced. To the extent extracted text is available, the original

document text shall be provided in a document-level UTF-8 text file; otherwise the text

contained on the slipsheet language shall be provided in the *.txt file. The relative file path to the

native file in the document production shall be included in the NativePath metadata field in the

*.dat file as outlined in Exhibit 1.

        Non-English Documents. To the extent that documents are produced that contain

languages other than English, in whole or in part, the Producing Party shall produce each such

document in the original language or languages in which it was written and collected. The

Producing Party has no obligation to create a translation of the documents or any portion thereof,

but a Producing Party must produce any identified English translation of Non-English documents

of which it is actually aware other than translations made at the request of counsel.




                                                  6
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 7 of 22                     PageID 733




       Load File Formats. ESI and Hard Copy Documents will be produced with a standard

Concordance (*.dat) metadata load file format and an image load file that is in .OPT format. The

Concordance (*.dat) load file shall be provided with UTF-8 encoding.

       Metadata to be Produced. The metadata fields detailed in Exhibit 1 will be produced for

each document to the extent that such information is reasonably available and extractable, except

that if a field contains privileged information or information otherwise protected from disclosure

under order of Court, that information may be redacted and privileged information may be noted

in a corresponding privilege log. To the extent reasonably feasible, metadata field names shall be

the same as those listed in Exhibit 1.

       Extracted Text and OCR. Each document, whether produced in Native or in TIFF

format, and whether originally existing in electronic or in hard copy, shall be produced with

extracted text or OCR, as described herein:

                    i. Extracted Text (Emails, Text Messaging, Chat, Unredacted Native ESI,

                       and Natively Redacted Spreadsheets). All email, text messages, chat, un-

                       redacted ESI, and natively redacted spreadsheets produced as native files,

                       should be provided with complete document-level extracted text files.

                       Extracted text shall include all comments, track changes, and hidden

                       content in Word documents and speaker’s notes and hidden content in

                       PowerPoint files.

                   ii. OCR (Redacted Native ESI, Hard Copy Documents). In the event a

                       document, other than natively redacted spreadsheets, contains text that is

                       to be redacted, OCR text files should be provided for the entire document

                       after the redaction has been applied. Document-level OCR text files

                       should also be provided for Hardcopy documents, PDFs that do not have

                       embedded text, and images that the Producing Party determines are likely

                       to contain text.




                                                 7
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 8 of 22                       PageID 734




                  iii. Format of Extracted Text and OCR. The extracted full text and/or OCR

                          text for all deliverables should be in separate document-level, UTF-8 TXT

                          files provided in a separate folder. The number of TXT files per folder

                          should be limited to 1,000 files.

        Encrypted or Password Protected Documents. Where the producing party has

successfully decrypted or removed password protection on produced documents, the decrypted

or unprotected version of those documents shall be produced. Where it is not reasonably feasible

to remove password protection or decrypt a produced document, the producing party shall

provide a slipsheet TIFF image indicating that the document is password protected or encrypted.

 VI.    De-duplication.

        Global de-duplication (de-duplication both within a custodian’s documents and across all

custodians’ documents) is to be executed at the document family level. De-duplication shall be

done on exact duplicate documents using family level hash values derived from industry

standard hashing algorithms, such as MD5 or SHA-1 algorithms (or a reasonably equivalent

alternative).

        1. The parties will meet and confer regarding deduplication of paper documents across

            custodians.

        2. No party shall remove near-duplicate documents.

        3. Standalone documents shall not be de-duplicated against email attachments.

        4. For exact duplicate documents, the Producing Party will produce the metadata

            described in Exhibit 1 for the single production copy to the extent available. If more

            than one custodian possesses a duplicate, the Producing Party shall populate a field of

            data that identifies each custodian who had a copy of the produced document (the

            “All Custodians” field).

        5. In the event of a rolling production of documents or ESI items, to the extent the

            Producing Party de-duplicates across custodians the Producing Party shall, on at least

            two occasions during discovery, provide overlay load files with updated Custodian



                                                    8
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 9 of 22                         PageID 735




            and AllCustodians Metadata fields, as appropriate, to indicate custodians for any

            duplicate copy of a document that was not produced. The first will be made the first

            business day following the middle of the scheduled discovery period and these fields

            will be updated 30 days before the end of the discovery period, if further productions

            have rendered them outdated.

        6. Any document containing handwritten notes, highlighting, alterations, or markings

            would not be considered a duplicate of another version and if responsive must be

            produced as an original document.

        7. If during the course of its review, a Producing Party identifies a large number of

            duplicate documents the Parties may confer regarding a custom deduplication

            protocol.

VII.    Email Threading.

        Email thread suppression may be applied in production so long as portions of the thread

  containing unique content are not suppressed. This unique content includes thread members

  with BCC metadata, attachments, or edits to body of the text. If email thread suppression is

  used, the producing party must produce the most inclusive email thread that contains all of the

  prior or lesser-included emails and attachments, including each branch of the email thread. If

  the most inclusive email thread does not show any differences to the thread such as changes in

  recipients (e.g., side threads, subject line changes), dates, selective deletion of previous thread

  content by sender, etc., then the emails containing such changes shall be individually produced.

VIII.   Embedded Files.

        Except for de minimis images embedded in ESI which, to the extent reasonably feasible

 should either not be extracted or should be suppressed from production (e.g., logo images),

 embedded files are to be extracted and produced as family groups. Embedded files should be

 assigned Bates numbers that directly follow the Bates numbers on the documents within which

 they are embedded.




                                                   9
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 10 of 22                      PageID 736




 IX.    Databases, Structured, Aggregated or Application Data.

        The parties will meet and confer to address the production and production format of any

 responsive data contained in a database or other structured or aggregated data source, including

 Enterprise Resource Planning databases, and Microsoft Access and Excel-based databases.

 Productions from such databases are not subject to this protocol.

  X.    Parent-Child Relationships.

        Except in cases where attachments are not embedded in the parent file and it is not

 reasonably feasible to maintain the link between an attachment and its parent, for email, text

 message, or chat families, the parent-child relationships (the association between emails, text

 messages, or chat and their respective attachments) shall be preserved. All email, text message,

 or chat attachments should be consecutively produced with the parent email record. To the extent

 a non-ordinary course-of-business email was used to transfer over twenty-five attachments,

 solely for the non-substantive purpose of moving data, those attachments shall be considered

 standalone documents.

 XI.    Time Zone.

        The time zone in which the data was processed will be disclosed by the Producing Party.

 XII.   Bates Numbering.

        Bates numbering should be consistent across the production, contain no special

 characters, and be numerically sequential within a given document. If a Bates number or set of

 Bates numbers is skipped, the skipped number, or set of numbers, should be noted with a

 placeholder. All attachments to documents will be assigned Bates numbers that directly follow

 the Bates numbers on the documents to which they were attached. In addition, each TIFF image

 will have its assigned Bates number electronically “burned” onto the image.

XIII.   Excluded File Types.

        Absent good cause shown, the parties agree that there is no need to collect ESI from the

 following sources:

        1. Deleted, slack, fragmented, or other data only accessible by forensics



                                                 10
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 11 of 22                      PageID 737




        2. Random access memory (RAM), temporary files, or other data difficult to preserve

            without disabling the operating system;

        3. On-line access data such as temporary internet files, history, cache, cookies, and the

            like;

        4. ESI data stored in a backup system for the purpose of system recovery or information

            restoration, including but not limited to disaster recovery backup tapes, continuity of

            operations systems, or data or system mirrors or shadows that is duplicative of data

            produced from other sources.

        5. Server, system, or network logs.

XIV.    Redactions.

        A Producing Party may use redactions to protect any material that is legally privileged,

 otherwise exempt from disclosure by law, or is non-public personal information that the Producing

 Party contends does not need to be disclosed. 1 Nothing herein, however, shall be deemed to be an

 agreement that any particular material may properly be redacted. To the extent parties seek to

 redact information other than what is listed in this paragraph, they may meet and confer prior to

 production. Any redactions shall be clearly indicated on the face of the document, with each

 redacted portion of the document stating that it has been redacted and, unless the redaction is for

 NPPI, the basis for that redaction, and a metadata field shall indicate that the document contains

 redactions. Where a responsive family of documents contains both redacted and non-redacted

 content, or both produced and withheld documents, the parties shall produce the remainder of the

 non-redacted portions of the family of documents as TIFFs rather than natives, except for Excel

 spreadsheets, which may be redacted in native form, and with the text/OCR corresponding to the

 non-redacted portions. The Producing party shall produce a field in the DAT file denoting which



 1
  As used herein, “non-public personal information” (“NPPI”) constitutes individuals’ birthdates,
 Social Security numbers, taxpayer identification numbers, driver’s license numbers, incomes,
 credit card numbers, financial account numbers, banking, and any other financial information
 and the names and addresses of minors.



                                                 11
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 12 of 22                        PageID 738




 documents contain redactions. Email header information (e.g., date, subject line, etc.) should not

 be redacted unless it is in its own right privileged. If the documents to be redacted and partially

 withheld from production are Microsoft Excel-type spreadsheets or other ESI that would otherwise

 be produced in native format in accordance with this ESI Protocol, but must be produced in TIFF

 format in order to effectuate the redactions, the entire Document shall be produced in TIFF format,

 including all unprivileged pages, hidden fields, and other information that does not print when

 opened as last saved by the custodian or end-user. For Microsoft Excel-type spreadsheets, this

 shall include, but is not limited to, hidden rows and columns, all cell values, annotations and notes.

 The producing party shall also make reasonable efforts to ensure that any spreadsheets produced

 only as TIFF images are formatted to be legible. For example, column widths should be formatted

 so that the numbers in the column will display rather than “##########.” If the receiving party

 finds that the TIFF images of the Microsoft Excel-type file is illegible or formatted in such a way

 that the document does not resemble how it was kept in the usual course of business or requires

 formulas to be shown, the Parties shall meet and confer. If the items redacted and partially withheld

 from production are audio/visual files, the producing party shall provide the unprivileged portions

 of the content. If the content is a voice recording, the Parties shall meet and confer to discuss the

 appropriate manner for the producing party to produce the unprivileged portion of the content. The

 production of a document in a redacted form does not affect the producing party’s obligation to

 timely assert and substantiate the assertion of privilege over the content in a privilege log.

 XV.    Encryption.

        To maximize the security of information in transit, any media or file sharing electronic

 document repository on which documents are produced shall be encrypted. Production

 deliverables provided via File Transfer Protocol (“FTP”) shall be made available on a secured

 FTP connection. In such cases, the parties shall transmit the encryption key or password to a

 Receiving Party, under separate cover, contemporaneously with sending the encrypted media, or

 correspondence indicating the availability of the encrypted FTP deliverables.




                                                  12
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 13 of 22                      PageID 739




XVI.    Exception Files.

        The parties will use reasonable efforts and standard industry practices to address

 documents that present imaging or form production problems (including encrypted and/or

 protected files identified during the processing of ESI where the document appears to contain

 relevant content). To the extent encrypted or password-protected documents are successfully

 processed, the Parties have no duty to identify further the prior encrypted status of such

 documents. To the extent security protection for such Documents and ESI that appear to be

 responsive to a requesting party’s request cannot be successfully processed despite reasonable

 efforts, the producing party shall notify the requesting party about such documents.

XVII.   Logs.

        Documents or information that are withheld from production, in whole or in part, on the

 basis of privilege must be disclosed on a privilege log in compliance with the requirements of

 Federal Rule of Civil Procedure 26(b)(5), identifying, at a minimum, to the extent such

 information is available in metadata:

        (a) the name of the document author;

        (b) the names of the document’s recipients;

        (c) the names of the persons to whom copies were sent;

        (d) the dates the document was created, sent, and received;

        (e) the custodian of the document;

        (f) the type of document (email, text message, chat, spreadsheet, PowerPoint, etc.);

        (g) a brief description of the nature and subject matter of the document;

        (h) a statement of the privilege asserted and each basis upon which a privilege is claimed

        or on which the document is withheld;

        (i) an indication of whether the Document or ESI has been redacted and produced or

        withheld in its entirety;

        (j) the Bates number or other identifier for the document; and

        (k) whether the document stands alone or was an attachment.



                                                 13
 Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 14 of 22                         PageID 740




         If the forgoing information is not contained in metadata, the following information must

  be logged manually, to the extent reasonably available: (i) the privileged document’s beginning

  and ending Bates or unique identifying number; (ii) an indication of whether the document or

  ESI has been redacted or withheld in its entirety; (iii) the custodian from whom the document

  was collected; (iv) the document’s author; (v) all recipients of the document; (vi) the date the

  document was modified or sent; (vii) the type of document (email, text message, chat,

  spreadsheet, PowerPoint, etc.); (viii) the subject matter of the material claimed and (ix) the basis

  for the privilege(s) and protection(s) claimed. Parties will also identify which of the individuals

  listed as authors or recipients are attorneys, to the extent relevant to assess the privilege claim.

         The parties agree to provide privilege logs as soon as practicable, but in any event, in at

  least three installments 1) no later than 60 days after the Producing Party’s first production (i.e.,

  135 days after service of Requests for Production), 2) ninety days thereafter; and 3) 90 days

  before the court-ordered fact discovery cutoff, on which date all privilege logs must be complete.

  Privilege logs for each agreed (or court-ordered) custodian must be complete 10 days before the

  custodian’s deposition.

         Documents presumptively not to be logged on a privilege log include: (a)

  Communications exclusively between a party or its representative(s) and its trial counsel after

  the commencement of this litigation; and/or (b) Work product created by counsel or at the

  direction of counsel after commencement of this litigation.

XVIII.   Hard Copy Documents

         In addition to ESI addressed by this stipulation, the Producing Party shall perform a

  reasonable and diligent search to locate relevant non-ESI (i.e., paper documents, devices,

  prototypes, etc.) for the identified custodians and other relevant non-custodial sources, where

  appropriate, following a reasonable and diligent investigation. Hard Copy Documents shall be

  produced in the manner they maintained in the ordinary course of business. Documents from

  discrete repositories (e.g. binders or hanging folders) should be produced together in the same

  order in which they are maintained.



                                                    14
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 15 of 22                       PageID 741




XIX.    Miscellaneous Provisions

        1.      Effect of Order. The parties’ agreement to this Protocol is without prejudice to

 the right of any party to seek an order from this Court to rescind or amend this order for good

 cause shown. Nothing in this Protocol abridges the rights of any person to seek judicial review or

 to pursue other appropriate judicial action with respect to any discovery ruling made by the

 Court in this matter.

        2.      Effect on Discovery. Nothing herein constitutes an admission by any party that

 any particular category of discovery is appropriate in this matter or that there exists producible

 ESI.



 IT IS SO ORDERED, this __ day of July, 2021.



                                               ___________________________________
                                               Hon. Sheryl H. Lipman
                                               UNITED STATES DISTRICT JUDGE




                                                  15
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 16 of 22        PageID 742




   Dated: July 14, 2021            By: _/s/ Joseph R. Saveri______________________
                                      Joseph R. Saveri*
                                      Steven N. Williams*
                                      Ronnie Spiegel*
                                      Kevin E. Rayhill*
                                      Elissa A. Buchanan*
                                      Anna-Patrice Harris*
                                      JOSEPH SAVERI LAW FIRM LLC
                                      601 California Street, Suite 1000
                                      San Francisco, California 94108
                                      Telephone: (415) 500-6800
                                      Facsimile: (415) 395-9940
                                      jsaveri@saverilawfirm.com
                                      swilliams@saverilawfirm.com
                                      rspiegel@saverilawfirm.com
                                      krayhill@saverilawfirm.com
                                      eabuchanan@saverilawfirm.com
                                      aharris@saverilawfirm.com

                                      * Admitted pro hac vice

                                      Van Turner (TN Bar No. 22603)
                                      Katrice Feild (TN Bar No. 31263)
                                      BRUCE TURNER, PLLC
                                      2650 Thousand Oaks Blvd., Suite 2325
                                      Memphis, Tennessee 38118
                                      Telephone: (901) 290-6610
                                      Facsimile: (901) 290-6611
                                      vturner@bruceturnerlaw.net
                                      katrice@bruceturnerlaw.net

                                      Daniel E. Gustafson
                                      Daniel C. Hedlund
                                      Daniel J. Nordin
                                      Ling. S. Wang
                                      GUSTAFSON GLUEK PLLC
                                      Canadian Pacific Plaza
                                      120 South Sixth Street, Suite 2600
                                      Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
                                      Facsimile: (612) 339-6622
                                      dgustafson@gustafongluek.com
                                      dhedlund@gustafsongluek.com
                                      dnordin@gustafsongluek.com
                                      lwang@gustafsongluek.com




                                      16
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 17 of 22         PageID 743




                                      Richard M. Paul III
                                      Sean R. Cooper
                                      PAUL LLP
                                      601 Walnut, Suite 300
                                      Kansas City, Missouri 64106
                                      Telephone: (816) 984-8100
                                      rick@paulllp.com

                                      sean@paulllp.com

                                      Attorneys for Individual and Representative
                                      Plaintiffs




                                      17
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 18 of 22          PageID 744




 Dated: July 8, 2021          By: _/s/ Steven J. Kaiser____________________________


                                    George S. Cary*
                                    Mark W. Nelson
                                    Alexis Collins
                                    Steven J. Kaiser*
                                    CLEARY GOTTLIEB STEEN & HAMILTON
                                    LLP
                                    2112 Pennsylvania Ave., NW Washington, DC
                                    20037
                                    Tel: (202) 974-1500
                                    gcary@cgsh.com
                                    mnelson@cgsh.com
                                    alcollins@cgsh.com
                                    skaiser@cgsh.com

                                    * Admitted pro hac vice

                                    Adam S. Baldridge (TN #23488)
                                    Matthew S. Mulqueen (TN #28418)
                                    BAKER, DONELSON, BEARMAN, CALDWELL
                                    & BERKOWITZ, PC
                                    165 Madison Ave., Suite 2000
                                    Memphis, TN 38103
                                    Tel: (901) 577-8166
                                    abaldridge@bakerdonelson.com
                                    mmulqueen@bakerdonelson.com

                                    Attorneys for Varsity Brands, LLC; Varsity Spirit,
                                    LLC; Varsity Spirit Fashions & Supplies, LLC;
                                    Charlesbank Capital Partners, LLC; and Bain
                                    Capital Private Equity, LP




                                      18
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 19 of 22           PageID 745




 Dated: July 8, 2021          By: _/s/ Nicole D. Berkowitz________________________


                                    Grady Garrison (TN #8097)
                                    Nicole D. Berkowitz (TN #35046)
                                    BAKER, DONELSON, BEARMAN, CALDWELL
                                    & BERKOWITZ, PC
                                    165 Madison Ave., Suite 2000
                                    Memphis, TN 38103
                                    Tel: (901) 577-8166
                                    ggarrison@bakerdonelson.com
                                    nberkowitz@bakerdonelson.com

                                    Attorneys for U.S. All Star Federation, Inc.




                                      19
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 20 of 22      PageID 746




   Dated: July 8, 2021                By: _/s/ Paul Coggins_____________________

                                      Paul Coggins*
                                      Brendan Gaffney*
                                      LOCKE LORD LLP
                                      2200 Ross Avenue, Suite 2800
                                      Dallas, TX 75201
                                      Phone: (214) 740-8000
                                      Fax: (214) 740-8800
                                      pcoggins@lockelord.com
                                      bgaffney@lockelord.com

                                      * Admitted pro hac vice

                                      Edward L. Stanton III (TN Bar #018904)
                                      BUTLER SNOW LLP
                                      6075 Poplar Avenue, Suite 500
                                      Memphis, Tennessee 38119
                                      Telephone: (901) 680-7336
                                      Facsimile: (901) 680-7201
                                      Edward.Stanton@butlersnow.com

                                      Attorneys for Jeff Webb




                                      20
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 21 of 22                             PageID 747




                                              EXHIBIT 1

                       FIELDS and METADATA TO BE PRODUCED

 The load files accompanying all documents will include the following objective coding fields, to
 the extent applicable. Where reasonably feasible, all parties shall use the metadata field names
 listed below:

  Field                       Category of Document       Field Description
                              for Population

  BEGBATES                    All documents              First Bates identifier of item
  ENDBATES                    All documents              Last Bates identifier of item
  BEGATTACH                   All documents              Starting Bates number of a document family
  ENDATTACH                   All documents              Ending Bates number of a document family
  PAGES                       All documents              Number of pages
  ATTACHCOUNT                 All documents              Number of attachments embedded in a document
  APPLICATION                 Email; eDocs               Type of application used to generate the document
  DOCTYPE                     Email; Texts; Chat;        The type of document
                              eDocs;
  FILEPATH                    Email; Texts; Chat;        The file path from which the document was collected
                              eDocs
  FILEEXT                     Email; Texts; Chat;        The file extension of the document
                              eDocs;
  REDACTED                    All documents              (Y/N) field that identifies whether the document is
                                                         redacted
  TIMEZONE                    Email; Texts; Chat;        The time zone in which the documents were
                              eDocs;                     processed
  CUSTODIAN                   All documents              Name of the original person from whose data the file
                                                         is produced.
  ALLCUSTODIANS               All documents              Name(s) of the person(s), in addition to the Custodian
                                                         from whose data the file is produced.
  CONFIDENTIALITY             All documents              Confidentiality designation applied in accordance
                                                         with the Protective/Confidentiality Order
  AUTHOR                      eDocs                      Document author from properties
  FROM                        Email; Texts; Chat         Sender of message
  TO                          Email; Texts; Chat         Recipient(s) of message
  CC                          Email                      Copied recipient(s) of message
  BCC                         Email                      Blind copied recipient(s) of message
  SUBJECT                     Email                      Subject of message
  DATESENT                    Email; Texts; Chat         The sent date and time of the message in the format
                                                         MM/DD/YYYY HH:MM
  DATERECEIVED                Email; Texts; Chat         The received date and time of the message in the
                                                         format MM/DD/YYYY HH:MM



  FILENAME                    Email; Texts; Chat;        Contents of this metadata field, or an equivalent
                              eDocs



                                                    21
Case 2:20-cv-02892-SHL-cgc Document 91 Filed 07/14/21 Page 22 of 22                              PageID 748



  Field                         Category of Document       Field Description
                                for Population

  FILESIZE                      Email; Texts; Chat;        Size of the file in bytes
                                eDocs
  HASH                          Email; Texts; Chat;        Hash value of the document
                                eDocs
  MESSAGEID                     Email; Texts; Chat         Unique message id
  NATIVEPATH                    Email; Texts; Chat;        Link to native file (if any)
                                eDocs
  TEXTPATH                      All documents              Link to text file for the document
  TITLE                         eDocs                      Title from the Metadata of the Native File
  DATECREATED                   eDocs                      Date and time file was created; MM/DD/YYYY
                                                           HH:MM
  DATEMODIFIED                  eDocs                      Date and time file was last modified; MM/DD/YYYY
                                                           HH:MM
  LASTMODBY                      eDocs                     Information in Last Saved by, Last Modified by, or
                                                           Last Author in loose file documents or email
                                                           attachments.
  PREVMESSAGEID                  Email Texts; Chat         The MessageID of the previous message in the email
                                                           thread (the message that was replied to or forwarded).
  TWITTERHASHTAG                 eDocs                     Values/text following # in tweets and replies.
  STARTDATE                      eDocs                     Start date of chat/appointment.
  STARTTIME                      eDocs                     Start time of chat/appointment.
  ENDDATE                        eDocs                     End date of chat/appointment.
  ENDTIME                        eDocs                     End time of chat/appointment.
  SIBLINGID                     eDocs, Email; Texts;       Group ID of text/message.
                                Chat
  MOBILEORIGIN                  eDocs                      Sent or received info.

          Metadata field values, other than field values such as bates fields or custodian fields that

 by their nature require calculation or population rather than extraction, will be extracted from the

 native file where produced to the extent available at the time of collection, except that they may

 be redacted if privileged or if the metadata field values contain information protected by law or

 Court order. Other than for fields that by their nature require calculation or population rather than

 extraction, this list of fields does not create any obligation to create or manually code fields that

 are not automatically generated by the processing of ESI, that do not exist as part of the original

 metadata of the document, or that would be burdensome or costly to obtain.




                                                      22
